Case 2:19-cv-02141-PKH Document 41            Filed 10/06/20 Page 1 of 1 PageID #: 212




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FORT SMITH DIVISION

THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA                                                             PLAINTIFF

v.                                No. 2:19-CV-02141

DUSTIN ZACHARY JORDAN, et al.                                              DEFENDANTS

                                      JUDGMENT

      Pursuant to the opinion and order entered in this case on this date, it is ORDERED AND

ADJUDGED that judgment is entered in favor of Defendant The Estate of Kathy Jordan in the

amount of $54,109.00.

      IT IS SO ADJUDGED this 6th day of October, 2020.


                                                        /s/P. K. Holmes, ΙΙΙ
                                                        P.K. HOLMES, III
                                                        U.S. DISTRICT JUDGE
